--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.8

THE BURLINGTON NORTHERN SANTA FE SUPPLEMENTAL RETIREMENT PLAN


As Amended and Restated November 4, 2008, effective as of January 1, 2005


Section 1


General


1.1.  
Establishment of Supplemental Plan and Purpose.



Burlington Northern Santa Fe Corporation, a Delaware corporation (hereinafter
the “Company”), has established the Burlington Northern Santa Fe Supplemental
Retirement Plan (hereinafter the “Supplemental Plan”), effective October 1,
1996.  The Supplemental Plan is subject to the following:


(a)
The purpose of the Supplemental Plan is to enable eligible employees of the
Employers to receive retirement income and other benefits in addition to the
retirement income and other benefits payable under the qualified plans of the
Company.  The Company and each Affiliated Company which, with the consent of the
Chief Executive Officer or Board of Directors of the Company, adopts the
Supplemental Plan are referred to herein collectively as the "Employers" and
individually as an “Employer.”   The term “Affiliated Company” shall mean all
persons with whom the Company is considered to be a single employer under
section 414(b) of the Internal Revenue Code of 1986, as amended (hereinafter,
the “Code”) and all persons with whom the Company would be considered a single
employer under section 414(c) of the Code.



(b)
The Supplemental Plan as set forth herein shall apply to distributions under the
Supplemental Plan commencing on or after January 1, 2005 (the “Effective Date”
of the Supplemental Plan as set forth herein), excluding payments made before or
made after the Effective Date that are part of a series of installment or
annuity payments that commenced prior to the Effective Date; provided that
payments that commenced prior to the Effective Date will be subject to the
applicable provisions of the Supplemental Plan as in effect prior to the
Effective Date.



(c)
Notwithstanding the foregoing, if a Participant’s Termination Date occurred
before January 1, 2009, and payment of his Supplemental Plan benefits did not
commence before the Effective Date, then:



(i)  If payment of the Participant’s Supplemental Plan benefits has commenced
before January 1, 2009, the time and form of payments will be as elected by the
Participant in accordance with the terms of the Supplemental Plan as in effect
prior to the Effective Date.


(ii)  If payment of the Participant’s Supplemental Plan benefits has not
commenced before January 1, 2009, payment of the Participant’s Supplemental Plan
benefits will be made in accordance with the terms of the Supplemental Plan as
set forth herein, provided that:


(A) The Participant’s Benefit Commencement Date will be the later of (I) January
1, 2009 or (II) the Benefit Commencement Date determined under subsection 4.3
determined without regard to clause (I) of this paragraph (A).


(B) The Participant may file a Distribution Election no later than November 30,
2008 in accordance with paragraph 4.2(a), and if the Participant fails to file a
timely Distribution Election, paragraph 4.2(b) will apply.  If the Participant
has elected in accordance with subsection 4.2 to have benefits paid as an
Annuity (or amounts are otherwise to be paid as an Annuity), the form of Annuity
will be determined in accordance with paragraph 4.2(c).


1.2.  
ERISA



For purposes of applying Title I of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), the Supplemental Plan consists of two components:
(a) an "excess benefit" plan, within the meaning of section 3(36) of ERISA (the
"Excess Plan") and (b) a plan maintained primarily for the purpose of providing
supplemental retirement benefits for a select group of management or highly
compensated employees within the meaning of section 301(a)(3) of ERISA (the
"Management Plan").  All benefits provided under the Supplemental Plan will be
provided under the Excess Plan component, except to the extent that such
benefits may not be provided under an excess plan as defined under section 3(36)
of ERISA. Any benefits that may not be provided under the Excess Plan component
will be provided under the Management Plan component.


1.3.  
Administration



The Supplemental Plan shall be administered by the Vice President - Human
Resources and Medical of the Company (the “Administrator”) as more fully
described in Section 5 hereof.


1.4.  
Source of Benefits



The amount of any benefit payable under the Supplemental Plan will be paid in
cash from the general assets of the Employers or from one or more trusts, the
assets of which are subject to the claims of the Employers' general creditors in
the event of bankruptcy or insolvency.  Such amounts payable shall be reflected
on the accounting records of the Employers but shall not be construed to create,
or require the creation of, a trust, custodial or escrow account.  Nothing
contained in this Supplemental Plan and no action taken pursuant to its
provisions, shall create a trust or fiduciary relationship of any kind between
an Employer and an employee or any other person.  Neither an employee nor
beneficiary of an employee shall acquire any interest greater than that of an
unsecured creditor, subject to any preferences provided by federal bankruptcy
laws.
 
1.5.  
Applicable Laws



The Supplemental Plan shall be construed and administered in accordance with the
internal laws of the State of Texas to the extent that such laws are not
preempted by the laws of the United States.


1.6.  
Gender and Number



Where the context admits, words in any gender shall include any other gender
words, and the singular shall include the plural, and the plural shall include
the singular.


1.7.  
Capitalized Terms



Capitalized terms shall have the meaning as defined herein.  If not separately
defined herein, they shall have the meaning as defined in the Burlington
Northern Santa Fe Retirement Plan (“Retirement Plan”).


1.8.  
Severability of Supplemental Plan Provisions



In the event any provision of the Supplemental Plan shall be held invalid or
illegal for any reason, any invalidity or illegality shall not affect the
remaining parts of the Supplemental Plan, but the Supplemental Plan shall be
construed and enforced as if the invalid or illegal provision had never been
inserted, and the Company shall have the right to correct and remedy such
questions of invalidity or illegality by amendment as provided in the
Supplemental Plan.
 
1.9.  
Notices



Any notice or document required to be filed with the Administrator under the
Supplemental Plan will be properly filed if delivered or mailed by certified
mail to the Administrator or the Administrator’s delegate, in care of the
Company, at its principal executive offices or such other address as may be
specified by the Administrator.  Any notice required under the Supplemental Plan
may be waived by the party entitled to notice.




Section 2


Participation
            2.1  Participation


Subject to any conditions or limitations of the Supplemental Plan,
each individual who was a Participant in the Supplemental Plan immediately prior
to the Effective Date will continue to be a Participant under this Section 2 on
and after that date, and each other employee of an Employer who was not a
Participant immediately prior to the Effective Date will automatically be
enrolled in and become a Participant in the Supplemental Plan under this section
on the first day upon which he satisfies the following requirements:


(a)
he is a participant in the Retirement Plan; and



(b)
his benefits under the Retirement Plan are limited or affected by any of the
provisions set forth in subparagraphs (i), (ii) or (iii) below:



(i) the compensation limitations of section 401(a)(17) of the Code or the
benefit limitation of sections 415(b) or 415(e) of the Code;


(ii) the Retirement Plan does not take into account as compensation any
non-qualified deferred compensation, or compensation foregone in exchange for a
Company stock award as set forth in Schedule A(1) to this Supplemental Plan, or


(iii) any other such compensatory arrangement as may be established by the
Company as set forth in Schedule A(2).


Schedule A is hereby attached hereto and incorporated by reference.
Notwithstanding the foregoing, an individual shall not be eligible to become a
Participant in the Supplemental Plan earlier than the 31st day following the
date on which he first is in Salary Band 34 or higher.
 
            2.2  Plan Not Contract of Employment


The Supplemental Plan does not constitute a contract of employment, and
participation in the Supplemental Plan will not give any employee the right to
be retained in the employ of any Employer nor any right or claim to any benefit
under the Supplemental Plan, unless such right or claim has specifically accrued
under the terms of the Supplemental Plan.




Section 3


Amount of Supplemental Retirement Benefits
 
            3.1  Amount of Benefits


A Participant under this Section 3 shall be eligible for a Supplemental
Retirement Benefit under this Supplemental Plan in an amount equal to:


(a)
the amount of the monthly benefit to which the Participant, surviving spouse, or
other Contingent Annuitant as defined in the Retirement Plan would be entitled
under the Retirement Plan, if (i) such benefit were determined without regard to
the compensation limitations of section 401(a)(17) of the Code and without
regard to the limitations imposed by section 415 of the Code, and (ii) the
Retirement Plan included as compensation any Participant contributions under a
non-qualified deferred compensation arrangement, or compensation foregone in
exchange for a Company stock award as set forth in Schedule A(1) to this
Supplemental Plan, or (iii) any other such compensatory arrangement as may be
established by the Company as set forth in Schedule A(2), if not otherwise
credited under the Retirement Plan.  To the extent that any compensation is
taken into account under the Excess Plan, such compensation shall not be taken
into account under the Management Plan.



REDUCED BY


(b)
the value of the benefits under the Retirement Plan that are payable to or on
account of the Participant, surviving spouse, and other Contingent Annuitants;
provided that if benefit payments under the Retirement Plan to or on account of
the Participant, surviving spouse, or other Contingent Annuitants have not
commenced on or before the Benefit Commencement Date, the amount determined
under this paragraph (b) shall equal the value of the benefits that would be
payable under the Retirement Plan to or on account of the Participant, surviving
spouse, and other Contingent Annuitants if such benefit payments under the
Retirement Plan had commenced on the Benefit Commencement Date.





Section 4


Vesting and Payment of Supplemental Retirement Benefits
 
             4.1 Vesting


Subject to subsection 7.2, a Participant shall have become vested and have a
nonforfeitable interest in his benefits determined under Section 3 when and to
the extent that his accrued benefit under the Retirement Plan becomes vested and
nonforfeitable, provided, however, that if a Participant has entered into an
agreement set forth in Schedule A(2) and such agreement contains provisions
related to vesting under the Supplemental Plan, such provisions shall control
for purposes of this Supplemental Plan.
 
            4.2  Distribution Election


Subject to the terms of the Supplemental Plan, a Participant may elect the form
in which such Participant’s benefits will be distributed, subject to the
following:


(a)
A Participant’s election as to whether his benefits are to be distributed as an
Annuity, in a Lump Sum Form, or in an Installment Form shall be made by the
Participant by filing a Distribution Election with the Administrator no later
than the 30th day following the date on which the Participant first becomes
eligible to participate in the Supplemental Plan in accordance with subsection
2.1, or is deemed to participate in the Supplemental Plan in accordance with
Treasury Regulation Section 1.409A-2(a).  However, individuals who are
Participants in the Supplemental Plan on or prior to January 1, 2009 may file a
Distribution Election with the Administrator no later than November 30, 2008,
subject to the provisions of section 409A of the Code and applicable guidance
issued thereunder (“Section 409A”).



(b)
If a Participant fails to file a Distribution Election in a timely manner in
accordance with this subsection 4.2, or if the Participant files a Distribution
Election providing for payment in the form of an Annuity but does not specify
the form of Annuity, payment will be made in the Life Annuity Form.



(c)
If the Participant has elected in accordance with the foregoing provisions of
this Section 4 to have benefits paid as an Annuity (or amounts are otherwise to
be paid as an Annuity), he may at any time before the date any Annuity payments
have commenced, modify his election by choosing that payments will be made in a
different form of Annuity, and/or choosing a different Contingent Annuitant of
the Annuity; provided that such change may not modify the Benefit Commencement
Date; and further provided that this paragraph (c) is subject to subsection 4.8,
if that subsection is otherwise applicable.  If the Participant has elected in
accordance with the foregoing provisions of this Section 4 to have benefits paid
as an Annuity (or amounts are otherwise to be paid as an Annuity), and fails to
elect the form of Annuity prior to the date Annuity payments have commenced,
payment will be made in the Single Life Annuity Form if the Participant is not
married on the Benefit Commencement Date and in the 50% Joint and Survivor
Annuity Form with the Participant’s spouse as the Contingent Annuitant if the
Participant is married on the Benefit Commencement Date.

 
             4.3  Commencement of Benefits


Subject to the terms and conditions of the Supplemental Plan (including, without
limitation, subsection 4.7, relating to Specified Employees), a Participant’s
Supplemental Retirement Benefit will commence on the Participant’s Benefit
Commencement Date.  The Benefit Commencement Date is the first day of the
calendar month following the later of:


(a)
the calendar month in which occurs the Participant’s Termination Date; and



(b)
if the Participant has completed 10 Years of Vesting Service on or before his
Termination Date, the calendar month in which the Participant attains age 55, or
if the Participant has not completed at least 10 Years of Vesting Service on his
Termination Date, the calendar month in which the Participant attains age 65.

 
             4.4  Termination Date


A Participant’s “Termination Date” (including references to a Participant’s
employment termination and terminating employment, as well as references to a
Participant’s separation from service) shall mean the Participant ceasing to be
employed by the Company and the Affiliated Companies, subject to the following:


(a)
The employment relationship will be deemed to have ended at the time the
employee and his employer reasonably anticipate that a level of bona fide
services the employee would perform for the Company and the Affiliated Companies
after such date (whether as an employee or independent contractor, but not as a
director) would permanently decrease to no more than 20% of the average level of
bona fide services performed over the immediately preceding 36 month period (or
the full period of service to the Company and the Affiliated Companies if the
employee has performed services for the Company and the Affiliated Companies for
less than 36 months).  In the absence of an expectation that the employee will
perform at the above-described level, the date of termination of employment will
not be delayed solely by reason of the employee continuing to be on the
Company's and the Affiliated Companies' payroll after such date.



(b)
The employment relationship will be treated as continuing intact while the
employee is on a bona fide leave of absence (determined in accordance with
Treasury Regulation Section 1.409A-1(h)).

 
             4.5  Forms of Payment


If a Participant survives to his Benefit Commencement Date (determined without
regard to the provisions of subsection 4.7, relating to Specified Employees),
the Participant’s Supplemental Retirement Benefit will be distributed in one of
the forms set forth in this subsection 4.5, as determined in accordance with
subsection 4.2:


(a)
Single Life Annuity Form.  Under the Single Life Annuity Form, a Participant’s
Supplemental Retirement Benefit will be paid to him monthly, commencing on his
Benefit Commencement Date, and ending with the payment for the month during
which his death occurs.



(b)
Joint and Survivor Annuity Form.  Under the Joint and Survivor Annuity Form, the
Participant will receive a reduced monthly amount commencing on the Benefit
Commencement Date and payable for the life of the Participant and, upon his
death, a continuing monthly payment to the Contingent Annuitant of 25%, 50%,
66-2/3%, or 100% of the monthly amount the Participant was receiving, with the
payments to the Contingent Annuitant to continue for the Contingent Annuitant’s
life.  The Contingent Annuitant under the Joint and Survivor Annuity Form may be
designated by the Participant (and may be changed by the Participant) at any
time before the Benefit Commencement Date.



(c)
Period Certain and Life Annuity Form.  Under the Period Certain and Life Annuity
Form, the Participant will receive a reduced monthly amount commencing on the
Benefit Commencement Date and payable to the Participant for life and, upon his
death, a continuing monthly payment to the Contingent Annuitant of the same
amount for the remainder of the 120 months beginning with the month that
includes the Benefit Commencement Date.  The Contingent Annuitant may be
designated by the Participant (and may be changed by the Participant) at any
time before the Participant's death.  If the Contingent Annuitant designated by
the Participant predeceases the Participant, the Contingent Annuitant shall
receive no benefits under this subsection 4.5, and the benefits will be paid to
the Participant or, if the Participant dies prior to the payment of the 120
monthly payments, the remainder will be paid to the Participant’s estate at the
same time and in the same manner as they would have been paid to the Participant
had he survived to the end of the 120 month period after the Benefit
Commencement Date.  Subject to the applicable provisions of subsection 4.8, if
the Contingent Annuitant designated by the Participant survives the Participant
but dies prior to payment of all period certain benefits, the benefits, if any,
that would be payable to the Contingent Annuitant shall be paid to the
Contingent Annuitant’s estate (or to a secondary Contingent Annuitant to the
extent designated in an effective Contingent Annuitant Designation Form) at the
same time and in the same manner as they would have been payable to the
Contingent Annuitant if the Contingent Annuitant had survived.



(d)
Lump Sum Form.  Under the Lump Sum Form, the Participant will receive a single
sum in full satisfaction of any liability under the Supplemental Plan to such
Participant.  



(e)
Installment Form.  Under the Installment Form, the Participant will receive
monthly installments over a period of five or ten years, beginning on the
Benefit Commencement Date, and if the Participant dies prior to payment of all
such installments, the remainder shall be paid to the Contingent Annuitant.  The
Contingent Annuitant with respect to the Installment Form may be designated by
the Participant (and may be changed by the Participant) at any time before the
Participant's death.  If the Contingent Annuitant designated by the Participant
predeceases the Participant, the Contingent Annuitant shall receive no benefits
under this subsection 4.5, and the installments will be paid to the Participant
or, if the Participant dies prior to the payment of payment of all of the
installments, the remainder will be paid to the Participant’s estate at the same
time and in the same manner as they would have been paid to the Participant had
he survived during the entire installment payment period.  Subject to the
applicable provisions of subsection 4.8, if the Contingent Annuitant designated
by the Participant survives the Participant but dies prior to payment of all
installments, then the installments, if any, that would be payable to the
Contingent Annuitant shall be paid to the Contingent Annuitant’s estate (or to a
secondary Contingent Annuitant to the extent designated in an effective
Contingent Annuitant Designation Form) at the same time and in the same manner
as they would have been payable to the Contingent Annuitant if the Contingent
Annuitant had survived.



(f)
Annuity Form of Payment.  For purposes of this Supplemental Plan, the term
“Annuity” means the Life Annuity Form, the Joint and Survivor Annuity Form, and
the Period Certain and Life Annuity Form.



Notwithstanding the foregoing, if a Participant’s Supplemental Retirement
Benefit has a present value (determined in accordance with subsection 4.6 below)
on the Participant’s Benefit Commencement Date of $25,000.00 or less, such
benefit shall be distributed on the Benefit Commencement Date in the Lump Sum
Form described in paragraph (d) above.  


For purposes of the Joint and Survivor Annuity Form, a Participant may designate
any natural person as his “Contingent Annuitant” by signing a Contingent
Annuitant Designation Form furnished by the Administrator.  For purposes of the
Period Certain and Life Annuity Form, and the Installment Form, a Participant
may designate any legal or natural person as his “Contingent Annuitant” by
signing a Contingent Annuitant Designation Form furnished by the
Administrator.  A Contingent Annuitant Designation Form will be effective only
when the signed form is filed with the Administrator while the Participant is
alive.  A designation of a Contingent Annuitant may be revoked or amended only
by the completion of a new Contingent Annuitant Designation Form, and only to
the extent permitted by the provisions of the Supplemental Plan.  If a
Participant’s spouse is named as such Participant’s Contingent Annuitant, the
Participant and such spouse are subsequently divorced, and such divorce occurs
prior to the Benefit Commencement Date, then the designation of the spouse made
prior to the divorce shall be null and void.  In order to designate a former
spouse as a Contingent Annuitant, a new Contingent Annuitant Designation Form
must be completed.  Subject to paragraphs (c) and (e) above (relating to the
Period Certain and Life Form and the Installment Form), if a deceased
Participant failed to designate a Contingent Annuitant as provided above, his
benefits shall be paid in accordance with the following order of priority:  (i)
to his surviving spouse, if any; (ii) to his surviving children in equal shares;
or (iii) the estate of the Participant.
 
             4.6 Actuarial Equivalence


A Participant’s Supplemental Retirement Benefit will be the Actuarial Equivalent
of the Participant’s benefit determined under subsection 3.1, determined by
applying the appropriate interest rate and other actuarial assumptions set forth
in Article 9.02(g) of the Retirement Plan as of the Participant's Benefit
Commencement Date (with such Benefit Commencement Date determined without regard
to the delay imposed by Section 4.7 (relating to Specified Employees)).
 
             4.7 Specified Employees



If a Participant is a "Specified Employee" at the time of his separation from
service, and payment of his benefits is pursuant to the separation from service,
payment of the Participant’s Supplemental Plan benefits shall be made to him on
the later of the date otherwise scheduled for such payment or the first day of
the seventh month following such separation from service; provided that if
payment of such benefit is delayed by reason of this subsection 4.7, amounts
otherwise due to the Participant prior to the payment date shall be accumulated
with interest determined in accordance with subsection 4.6, and paid to him on
the first day of the seventh month.  “Specified Employee” shall be defined in
compliance with Treasury Regulation Section 1.409A-1(i) and such rules as may be
established by the Chief Executive Officer of the Company or his delegate from
time to time.
 
             4.8  Payment of Supplemental Plan Benefits to Contingent Annuitants


If a Participant dies before his Benefit Commencement Date and he is married at
the time of his death, then benefits will be provided to the Participant’s
spouse (determined at the time of the Participant’s death, and referred to as
the “Surviving Spouse”) to the extent provided in this subsection 4.8.  If the
Participant dies before his Benefit Commencement Date, benefits will be payable
with respect to the Participant only to the extent provided under this
subsection 4.8.  For the avoidance of doubt, it is recited that no person will
be entitled to benefits under this Supplemental Plan if the Participant dies
before his Benefit Commencement Date without a Surviving Spouse or if the
Participant dies before his Benefit Commencement Date with a Surviving Spouse
and the Surviving Spouse does not survive until the Benefit Commencement Date.


(a)
Annuity Form.  If the Participant’s Distribution Election provides for payment
of his benefits as an Annuity (or benefits are otherwise to be paid as in an
Annuity), then the Surviving Spouse will be entitled to the Pre-Retirement
Surviving Spouse Benefit in the form of an annuity payable for her lifetime to
which the Surviving Spouse would have been entitled under the Retirement Plan if
the benefit had been determined under the Retirement Plan in accordance with
subsection 3.1 of this Supplemental Plan, including the reduction provided by
paragraph 3.1(b) (the “Supplemental Plan Pre-Retirement Surviving Spouse
Benefit”).  



(b)
Installment and Lump Sum Forms.  If the Participant’s Distribution Election
provides for payment of his benefits in the Installment Form or the Lump Sum
Form, and such election is in effect and has not been revoked before the
Participant’s death, then the Surviving Spouse will be entitled to the
Installment Form of payment over a period of five or ten years or to the Lump
Sum Form, (with choice of the Lump Sum Form or the Installment Form, and the
number of years of installments if applicable, to be as elected by the
Participant in his Distribution Election), and such Installment Form or Lump Sum
Form to be the actuarial equivalent of the Supplemental Plan Pre-Retirement
Surviving Spouse Benefit.



(c)
Time of Benefit Commencement.  Benefits to the Surviving Spouse under this
subsection 4.8 will commence (or in the case of the Lump Sum Form, will be made)
on the Participant’s Benefit Commencement Date.  



(d)
Death after Benefit Commencement.  If a Participant dies on or after his Benefit
Commencement Date, no death benefits will be payable under the Supplemental Plan
except as may be provided under the distribution method applicable to such
benefits in accordance with subsection 4.5 hereof.



(e)
Designation of Contingent Annuitant.  If the Participant dies before his Benefit
Commencement Date, then, for purposes of this subsection 4.8, the Participant’s
designation of a Contingent Annuitant other than the Surviving Spouse will be
disregarded, and instead the Participant will be treated as though he had
designated the Surviving Spouse as his Contingent Annuitant.



(f)
Application to Specified Employees.  For purposes of this subsection 4.8, the
provisions of subsection 4.7 will be disregarded in determining the
Participant’s Benefit Commencement Date.

 
             4.9  Alienation of Benefits


The benefits payable to, or on account of, any individual under the Supplemental
Plan may not be voluntarily or involuntarily assigned or alienated.
 
             4.10  Administration and Tax Liability


(a)  
Notwithstanding any other provisions of this Supplemental Plan, it is intended
that the Supplemental Plan shall in all respects be operated in accordance with
Section 409A.  Further, the Administrator may modify the time of payment of the
Participant’s benefits if it determines that such modification may be necessary
to avoid acceleration of tax or imposition of penalties under Section
409A.  Regardless of whether the Administrator modifies or fails to modify the
time at which any such benefit is settled, paid-out, vested or transferred, the
Participant shall be solely liable for any taxes, including without limitation
taxes that may be imposed under Section 409A, additional taxes and interest
incurred by reason of such transfer.



(b)  
The Employers may withhold from any payment of benefits hereunder any taxes,
RRTA or FICA Amounts (defined in paragraph (d)) required to be withheld and such
sum as the Employers may reasonably estimate to be necessary to cover any taxes
for which the Employers may be liable and which may be assessed with regard to
such payment.



(c)  
If, with respect to a Participant’s Plan benefits, RRTA or FICA Amounts (defined
in paragraph (d)) are due from a Participant more than 31 days before the
Benefit Commencement Date for those benefits, the Company will pay to the
applicable tax authorities:



(i)           the RRTA or FICA Amounts otherwise due from the Participant with
respect to such benefits (including amounts due by reason of clause (ii) below);
and


(ii)           the Income Tax Withholding Amounts (defined below) attributable
to the amounts paid in accordance with clause (i) above as well as paid in
accordance with this clause (ii).  


The Participant’s total Supplemental Plan Benefit will be reduced by an amount
that is the actuarial equivalent of the taxes withheld and paid in accordance
with clauses (i) and (ii) above, with such reduction effected by an identical
percentage reduction of each payment otherwise due under the Plan with respect
to the Participant.  For purposes of this paragraph (c), actuarial equivalency
shall be determined under principles set forth in subsection 4.6, using the
assumptions applicable as of the date such Benefit is taken into account by the
Employer for purposes of paragraph (b).


(d)  
The term “RRTA or FICA Amounts” means the Railroad Retirement Tax Act tax
imposed under Code section 3201, section 3211, section 3231(e)(1), and section
3231(e)(8), and the Federal Insurance Contributions Act tax imposed under Code
section 3101, section 3121(a), and section 3121(v)(2) where applicable.  The
term “Income Tax Withholding Amounts” means the income tax at source on wages
imposed under Code section 3401 or the corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of the payment of the
FICA or RRTA Amounts, and the additional income tax at source on wages
attributable to the pyramiding section 3401 wages.





Section 5


Administration
 
            5.1  Authority


The Administrator shall have the following discretionary authority, powers,
rights and duties in addition to those vested in the Administrator elsewhere in
the Supplemental Plan:
 


(a)
to adopt and apply in a uniform and nondiscriminatory manner to all persons
similarly situated, such rules of procedure and regulations as, in its opinion,
may be necessary for the proper and efficient administration of the Supplemental
Plan and as are consistent with the provisions of the Supplemental Plan;

 


(b)
to enforce the Supplemental Plan in accordance with its terms and with
such applicable rules and regulations as may be adopted by the Administrator;



(c)
to determine conclusively all questions arising under the Supplemental Plan,
including the power to determine the eligibility of employees and the rights of
Participants and other persons entitled to benefits under the Supplemental Plan
and their respective benefits, to make factual findings and to remedy
ambiguities, inconsistencies or omissions of whatever kind;



(d)
to maintain and keep adequate records concerning the Supplemental Plan and
concerning its proceedings and acts in such form and detail as the Administrator
may decide;



(e)
to direct all payment of benefits under the Supplemental Plan; and



(f)
to employ such agents, attorney, accountants or other persons (who may also be
employed by or represent the Employers) for such purposes as the Administrator
considers necessary or desirable to discharge the Administrator’s duties.


 
The Administrator may from time to time delegate duties to members of the Human
Resources Department or other employees of the Company.
 
            5.2  Information to be Furnished to the Administrator


The Employers shall furnish to the Administrator such data, tax withholding
certifications and information as may be required for it to discharge its
duties, and the records of the Employers shall be conclusive on all persons
unless determined to be incorrect.  Participants and other persons entitled to
benefits under the Supplemental Plan must furnish to the Administrator such
evidence, data or information as the Administrator considers desirable to carry
out the Supplemental Plan.
 
            5.3  Decisions


Any interpretation of the Supplemental Plan and any decision on any matter
within the discretion of the Administrator made by the Administrator shall be
binding on all persons, provided, however, that any person claiming entitlement
to benefits in an amount other than that received shall have the right after
review and denial, in whole or in part, of such claim by the Administrator to a
review of such denial by the Burlington Northern Santa Fe Employee Benefits
Committee (the “Committee”).  Such review shall be initiated by the written
request therefore by such person filed with the Committee within 60 days after
receipt by the person of the denial by the Administrator.  The Committee may
from time to time delegate its duties to members of the Human Resources
Department or other employees of the Company.  A misstatement or other mistake
of fact shall be corrected when it becomes known, and the Administrator shall
make such adjustment on account thereof as it considers equitable and
practicable.   Any interpretation of the Supplemental Plan with respect to
benefits payable to the Administrator shall be made by the Committee.


Section 6


Amendment and Termination
 
            6.1  Amendment and Termination


           The Supplemental Plan may be amended at any time and from time to
time by the Chief Executive Officer of the Company or resolution of the Board of
Directors of the Company; provided however, the Chief Executive Officer of the
Company may not amend the Supplemental Plan in any manner which would make
benefit or other changes materially increasing an Employer’s liabilities under
the Supplemental Plan, make amendments required by law to be approved by the
Board of Directors or a committee thereof, make amendments which change the
design of the Supplemental Plan with respect to the allocation of
responsibilities, or make changes affecting the Company’s indemnification
obligations.  The Supplemental Plan may be terminated by resolution of the Board
of Directors of the Company.  No amendment or termination of the Supplemental
Plan may:


(a)
reduce or impair the interests of Participants in benefits being paid under the
Supplemental Plan as of the date of the amendment or termination, as the case
may be; or

 


(b)
reduce the amount of Supplemental Retirement Benefits payable to or on account
of an employee of an Employer to an amount which is less that the amount to
which he would be entitled in accordance with the provisions of the Supplemental
Plan if the employee terminated employment immediately prior to the date of the
amendment or termination, as the case may be, and the employee were fully vested
in his benefits accrued through the date of such amendment or termination.





Notwithstanding the foregoing, in no event shall any such termination or
distribution be made to the extent that it would not satisfy the provisions of
Treasury Regulation Section 1.409A-3 (or other applicable provisions of Section
409A).
 
            6.2  Merger


No Employer will merge or consolidate with any other corporation, or liquidate
or dissolve, without making suitable arrangements, satisfactory to the
Administrator, for the payment of any benefits payable under the Supplemental
Plan.


Section 7


Change in Control
            7.1  Definition.


A "Change in Control" shall be deemed to have occurred if:


(1)  
any "person" as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, or any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company's then outstanding securities;



(2)  
during any period of two consecutive years (not including any period prior to
the effective date of this provision), individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (1), (3) or (4) of this definition)
whose election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof;



(3)  
the stockholders of the Company approve a merger or consolidation of the Company
with any other company other than (i) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 80% of the
combined voting power of the voting securities of the Company (or such surviving
entity) outstanding immediately after such merger or consolidation, or (ii) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no "person" (as hereinabove defined) acquires
more than 25% of the combined voting power of the Company's then outstanding
securities; or



(4)  
the stockholders of the Company adopt a plan of complete liquidation of the
Company or approve an agreement for the sale or disposition by the Company of
all or substantially all of the Company's assets.  For purposes of this clause
(4), the term "the sale or disposition by the Company of all or substantially
all of the Company's assets" shall mean a sale or other disposition transaction
or series of related transactions involving assets of the company or of any
direct or indirect subsidiary of the Company (including the stock of any direct
or indirect subsidiary of the Company) in which the value of the assets or stock
being sold or otherwise disposed of (as measured by the purchase price being
paid therefor or by such other method as the Board of Directors of the Company
determines is appropriate in a case where there is no readily ascertainable
purchase price) constitutes more than two-thirds of the fair market value of the
Company (as hereinafter defined). For purposes of the preceding sentence, the
"fair market value of the Company" shall be the aggregate market value of the
outstanding shares of Stock (on a fully diluted basis) plus the aggregate market
value of the Company's other outstanding equity securities.  The aggregate
market value of the shares of Stock (on a fully diluted basis) outstanding on
the date of the execution and delivery of a definitive agreement with respect to
the transaction or series of related transactions (the "Transaction Date") shall
be determined by the average closing price of the shares of Stock for the ten
trading days immediately preceding the Transaction Date.  The aggregate market
value of any other equity securities of the Company shall be determined in a
manner similar to that prescribed in the immediately preceding sentence for
determining the aggregate market value of the shares of Stock or by such other
method as the Board of Directors of the Company shall determine is appropriate.



Notwithstanding the foregoing, a merger, consolidation, acquisition of common
control, or business combination of the Company and a Class I Railroad or a
holding company of a Class I railroad that is approved by the Board shall not
constitute a "Change in Control" unless the Board makes a determination that the
transaction shall constitute a "Change in Control."
 
            7.2  Effect of a Change in Control


Notwithstanding any other provision of the Supplemental Plan to the contrary, in
the event of a Change in Control, each Participant shall immediately be fully
vested in the amounts accrued under the Supplemental Plan.  The Company shall be
obligated to transmit funds equal to the present value of the Supplemental
Retirement Benefits under this Supplemental Plan to the Burlington Northern
Santa Fe Corporation Amended and Restated Benefits Protection Trust or a
successor to such trust (such trust, together with any such successor, referred
to as the “Trust”) to the extent required by the provisions of such Trust.  For
purposes of this subsection 7.2, the present value of the Supplemental
Retirement Benefits under this Supplemental Plan shall be determined by applying
the assumptions set forth in the Retirement Plan, provided that for purposes of
determining the discount rate, an interest rate equal to the average yield to
worst specified in the Lehman Brothers U.S. Aggregate Index for the last day of
each month for the sixty calendar months prior to the calendar month in which
the Change in Control occurs shall be used, and the reduction factors for early
commencement applicable at the earliest age the Participant would be eligible
for Early Retirement shall be used.

--------------------------------------------------------------------------------



SCHEDULE A


(1)
Plans and Programs providing for non-qualified deferred compensation or
compensation foregone in exchange for a Company stock award which is not taken
into account under the Retirement Plan but which is taken into account under the
Supplemental Plan

 
 
Burlington Northern Inc. Deferred Compensation Plan



 
Santa Fe Pacific Supplemental Deferred Compensation Plan

 
 
Burlington Northern Santa Fe Incentive Bonus Stock Program

 
 
Burlington Northern Santa Fe Salary Exchange Option Program


 
Burlington Northern Santa Fe Estate Enhancement Program

 
 
Santa Fe Pacific Supplemental Retirement and Savings Plan

 
 
Burlington Northern Santa Fe Supplemental Investment and Retirement Plan

 
 
(2)
Other compensatory arrangement established by the Company relating to benefits
under the Supplemental Plan

 
 
Retirement Benefit Agreement between R. D. Krebs and Santa Fe Pacific
Corporation, dated March 24, 1992

 
 
Retirement Benefit Agreement between R. D. Krebs and Burlington Northern
Santa  Fe Corporation, dated December 12, 2001

 
 
Retirement Benefit Agreement between M. D. Dealy and The Atchison, Topeka and
Santa Fe Railway Company, dated July 19, 1993

 
 
Retirement Benefit Agreement between BNSF Corporation and John Klaus, dated
January 22, 2000



 
Retirement Benefit Agreement between Burlington Northern Santa Fe Corporation
and Mr. Craig Hill, dated January 26, 2000



 
Retirement Benefit Agreement between BNSF Corporation and Sami Shalah, dated
January 27, 2000



 
Retirement Benefit Agreement between BNSF Corporation and Gloria Zamora, dated
October 30, 2001



 
Retirement Benefit Agreement between Burlington Northern Santa Fe Corporation
and Mr. Matthew K. Rose, dated April 19, 2002



 
Retirement Benefit Agreement between Burlington Northern Santa Fe Corporation
and Mr. Charles L. Schultz, dated May 22, 2003



 
Retirement Benefit Agreement between BNSF Corporation and John Lanigan, dated
March 20, 2003




 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------